Abatement Order filed January 23, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00059-CR
                                   ____________

                         IRWIN PENTLAND, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 427th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-DC-17-904036

                            ABATEMENT ORDER

      Appellant is represented on appeal by two appointed lawyers: Dal Ruggles
and Elizabeth Whited. On December 17, 2019, Ruggles filed a motion to withdraw
as counsel. The motion states in relevant part:

      The undersigned attorney has received a request from Appellant asking
      that he withdraw as counsel in Appellant’s case. Appellant cites a lack
      of confidence in counsel’s handling of Appellant’s case as the reason.
      In response to Appellant’s request, counsel files this Motion for Leave
      to Withdraw.

                                          1
      An appointed attorney shall represent the defendant until

      . . . charges are dismissed, the defendant is acquitted, appeals are
      exhausted, or the attorney is permitted or ordered by the court to
      withdraw as counsel for the defendant after a finding of good cause is
      entered on the record.

Tex. Code Crim. Proc. Ann. art. 26.04(j)(2).

      Accordingly, we ABATE this appeal and order as follows:

      1. The judge of the 427th District Court shall consider Ruggles’ request to
          withdraw and shall determine whether Ruggles should be permitted to
          withdraw.

      2. The judge shall ensure that a record of any hearing is made, and shall order
          the trial clerk to forward a record of the hearing and a supplemental clerk’s
          record containing any orders regarding Ruggles’ request to withdraw. The
          records shall be filed with this court by February 24, 2020.

      3. We will hold Ruggles’ motion to withdraw pending receipt of the
          requested records.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after the
requested records are filed in this court.

                                    PER CURIAM




                                             2